Citation Nr: 1760804	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches and memory loss due to a spinal tap.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2013, the Veteran requested to have the claim transferred to the Denver, Colorado RO.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Before addressing the merits of the section 1151 claim, the Board finds that additional development of the evidence is required.

The January 2014 VA examination neither is adequate nor was the claims file made available to the examiner.  The VA examiner does not provide a medical opinion for his 1151 claim.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that another VA medical opinion is necessary for the section 1151 issue on appeal.  See Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017).  

VA treatment records dated before and during his spinal tap on February 24, 2012; do not include a complete copy of any signed informed consent and actual procedure records underwent on February 24, 2012.  See 38 C.F.R. § 17.32 (d) (2017).  Of record are April 2012 and May 24, 2012 informed consents for a spinal tap obtained after February 24, 2012.  Therefore, this case is being remanded in order to obtain a copy of the signed, full consent through Vista Imaging on CAPRI, which would contain more information on possible surgical outcomes from the February 24, 2012 spinal tap.

By way of history, an October 2, 2012 treatment record reflects that he complained of migraine headaches a day before and after is lumbar puncture on February 24, 2012, which became more severe after the procedure.  An August 7, 2012 treatment record and imaging reflects no intracranial hypotension.  He was diagnosed with chronic headaches in January 2014, but had previous complaints prior.

Further, the Veteran was treated by Dr. Gray at Duke University Hospital after his spinal tap.  (See June 26, 2012 VA treatment record).  On remand, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should secure a copy of the Veteran's signed; complete informed consent for VA the spinal tap performed by VA on February 24, 2012, as well as all the surgery notes.

All attempts to secure this signed informed consent form, and any response received, should be documented in the claims file.  If no signed informed consent is available, a response to that effect is required and should be documented in the file.

2.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by Duke University Hospital.  All records and/or responses received should be associated with the claims folder.  If any private records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The examiner is asked to provide medical opinions as to the following:

a) Did the February 24, 2012 spinal tap cause the Veteran's chronic headaches?  In other words, are the chronic headaches an additional disability resulting from the spinal tap?

In determining whether the Veteran has an additional disability, the examiner must compare the Veteran's condition immediately before the beginning of the surgical treatment upon which the claim is based to the Veteran's condition after such treatment.

(b) For any additional disability, the examiner must state whether it was the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of the VA, or the result of an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.

(c) The examiner should address whether any additional disability of chronic headaches is the type of risk that would have been disclosed in connection with informed consent procedures. 

The examiner should provide a detailed rationale for the stated opinions.  If the VA examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  The rational must include a discussion as to the following:

(i) Whether the decision to treat the Veteran with a spinal tap was appropriate, and why, or why not?

(ii) Whether an objective reasonable health care provider faced with the facts in this case would have agreed or not agreed with the treatment?

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the § 1151 claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






